 Case 8:20-cr-00366-WFJ-SPF Document 7 Filed 01/27/21 Page 1 of 2 PageID 17




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

 UNITED STATES OF AMERICA

 v.                                          Case No. 8:20-cr-366-T-02SPF

 SEBASTIEN VACHON-DESJARDINS

                           NOTICE OF APPEARANCE

      Please note the appearance of Assistant United States Attorney Suzanne C.

Nebesky, as co-counsel for the Government in regard to forfeiture proceedings in the

above-styled cause. The Government requests that any and all pleadings,

correspondence, and other matters pertaining to this case be directed to the

undersigned, as well as to Assistant United States Attorney Carlton C. Gammons,

on behalf of the Government.

                                         Respectfully Submitted,

                                         MARIA CHAPA LOPEZ
                                         United States Attorney

                                 By:     s/Suzanne C. Nebesky
                                         SUZANNE C. NEBESKY
                                         Assistant United States Attorney
                                         Fla. Bar No. 59377
                                         400 N. Tampa Street, Suite 3200
                                         Tampa, Florida 33602
                                         (813) 274-6000 – telephone
                                         E-mail: suzanne.nebesky@usdoj.gov
Case 8:20-cr-00366-WFJ-SPF Document 7 Filed 01/27/21 Page 2 of 2 PageID 18




                       CERTIFICATE OF SERVICE

       I hereby certify that on January 27, 2021, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system which

will send a notice of electronic filing to counsel of record.


                                          s/Suzanne C. Nebesky
                                          SUZANNE C. NEBESKY
                                          Assistant United States Attorney




                                           2
